BroNSON, J.
(specially concurring). I concur in an affirmance of the judgment. The record discloses: — Defendant was married to Sander Lien on August 16th, 1873; to William Buckey on January 25th,. 1878; to the plaintiff on January 15th, 1879. The defendant when she married Lien was only fifteen years of age. She testifies that no cohabitation with him occurred. Lien married again on September 13th,. *1391879. Buckey likewise remarried on October 20th, 1879. Buckey died about 1906. For nearly thirty years after their marriage, plaintiff and defendant resided and cohabited together in Cass county, North Dakota. There they begot and raised two children, now mature. Since 1908 or 1909 the plaintiff has lived in Alberta, Canada, but there the defendant frequently visited him. Plaintiff returned and visited her. For thirty-seven years after their marriage they cohabited. Over forty-one years after plaintiff’s marriage to defendant, he instituted this action for annulment. About one year and five months elapsed from the time of the rendition of judgment in this action denying plaintiff’s demand and the time of filing the record on appeal in this court. Many of the facts are now buried in the mists of the past. Only after persistent investigation was the plaintiff able to ascertain and establish the facts above stated. Whether Lien and Buckey were each divorced before their remarriage is a matter of conjecture upon this record. It certainly is not clearly established that they were not divorced from the defendant when each of them remarried.
Now, when the winter of life is fast approaching for both of the parties, the plaintiff demands annulment upon technical grounds. The defendant has been anxious to continue their married life. She attempted reconcilement at different times. Plaintiff has demanded freedom, one way or the other. Forsooth, it does not appeal* that it is for financial reasons because both of the parties have accumulated property in their own name that appears sufficient. Again, it does not appear that this demand is made for any family reasons. Bather does it appear that the defendant has been true and faithful, and their children, worthy. Thus after years of knowledge concerning the circumstances, does he now demand that this marriage recognized, by him and the defendant, and, by the community and state, too, throughout these years, be annulled and the lifetime status wrecked, not only for him and defendant but for their children and grandchildren. Too evident it is that his demand is stale and makes no appeal to equity. Justice is the soul of the law and always does equity try to recognize justice and give to it the sanction of law. The laches of plaintiff speaks loud throughout the record. His demand is unconscionable. His acquiescence may be plainly inferred. His proof is not clearly established. 26 Cyc. 909. Properly the trial court denied his demand.